DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This actions is in response to papers filed 2/23/2021.
Claims 18-33 are pending.  
Claim 27 was mistakenly identified as withdrawn.  It was taught by the prior art cited.
Claims 26, 30-33 have been amended.
Applicant’s election of 6 claims 26, 27 and 30-33 in the reply filed on 7/28/2020	 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of plasma in the reply filed on 7/28/2020 is acknowledged.  The traversal is on the ground(s) that the response asserts, “, the presence of a GOAT gene expression product in a plasma sample would reasonably be expected to be accompanied by the presence of the GOAT gene expression product in blood and serum samples as well.”  Thus the species election will be withdrawn in view of the response.
Claims 18-25, 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no 7/28/2020..
Claims 26-27, 30-33 are being examined.
	The previous objection to the claims has been withdrawn in view of the amendment.
	The previous art rejection has been withdrawn as it does not specifically teach treating prostate cancer.
Priority
The instant application was filed 05/29/2018 is a national stage entry of PCT/ES2016/070844 with an international filing date: 11/28/2016 and claims foreign priority to P201531731 , filed 11/27/2015. It is noted the priority document is not English.  The response of 2/23/2021 provides a translation, but does not provide a statement in English that it is accurate as require by 37 CFR 1.55 (g) (4)  “ If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate.”
Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 26 is limited to the detection of GOAT protein.  Claim 27 depends from claim 26 and recites, “wherein the GOAT gene expression product is GOAT enzyme or an mRNA encoding GOAT enzyme.”  Claim 26 no longer recites expression product and thus this should be corrected.  Further the recitation of “an mRNA encoding GOAT enzyme” is inconsistent with claim 26 and should be deleted.
Appropriate correction is required.
Response to Arguments
	This is a new ground of objection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-27 and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 has been amended to recite, “and treating the subject having or suspected of having prostate cancer when wherein detection of the first level of the GOAT protein that is more than 2-fold greater than the second level of the GOAT protein.”  The response asserts support for the amendments can be found throughout the specification.  However, review and searching failed to provide any support for 
Further claim 33 requires the biological sample is a prostate cancer sample.  The teachings of the specification with respect to protein are limited to plasma GOAT expression.  Thus the specification does not provide adequate written description of GOAT protein in prostate tissue samples for treating prostate cancer.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claims 26,27,  30-33 are being examined rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
an in vitro method for obtaining, from a human biological sample, ghrelin-O-acyltransferase (GOAT) gene expression, comprising: a. detecting in vitro a first level of a GOAT gene expression product in a first plasma sample isolated from a human subject having or suspected of having prostate cancer to obtain first GOAT gene expression data; and b. detecting in vitro a second level of the GOAT gene expression product in a second plasma sample that is a control sample isolated from a healthy human subject to obtain second GOAT gene expression data.
, does not reasonably provide enablement for detection and treating prostate cancer by analyzing GOAT in any sample from any human subject relative to any healthy control.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Independent claim 26 is drawn to an in vitro method for obtaining, from a human biological sample, ghrelin-O-acyltransferase (GOAT) gene expression data indicative of prostate cancer, comprising: (a) detecting in vitro a first level of a GOAT protein in a first human biological sample isolated from a subject having or suspected of having prostate cancer to obtain first GOAT gene expression data; and ib) detecting in vitro a second level of the GOAT protein in a second human biological sample that is a control sample isolated from a healthy subject to obtain second GOAT gene expression data; and treating the subject having or suspected of having prostate cancer when  off-the first level of the GOAT protein  is more than 2-fold greater than the second level of the GOAT protein,

Claim 27 depends from claim 26 and draws the claim to wherein the GOAT gene expression product is GOAT enzyme or an mRNA encoding GOAT enzyme.
Claim 30 depends from claim 26 and draws the invention to wherein each of the first and second human biological samples is a blood, plasma, serum, or prostate tissue biopsy sample.  
Claim 31 depends from claim 30 and draws the invention to wherein each of the first and second human biological samples is blood.  
Claim 32 depends from claim 30 and draws the invention to wherein each of the first and second human biological samples is plasma.  
Claim 32 depends from claim 30 and draws the invention to wherein each of the first and second biological human samples is a prostate tissue biopsy sample.
The amount of direction or guidance and the Presence and absence of working examples.
	The specification teaches GOAT mRNA detected by qPCR was significantly increased in samples from patients with prostate cancer relative to healthy controls (2.1, page 11).
	The specification teaches that GOAT protein was not detected in urine, but could be detected is plasma.  The specification teaches GOAT protein in plasma of prostate cancer subjects was higher than healthy control plasma samples (2.2 page 11).  
The specification teaches the subject is preferably a human (page 2).  Thus the specification envisions the claims encompass other species.
Presence and absence of working examples
	The specification provides no teachings with respect to what is required of a healthy subject.
	The specification provides no teachings other than plasma for detection of GOAT protein.
	The specification teaches GOAT is not found in urine.
The specification does not teach a 2 fold increase in GOAT protein in prostate tissue.
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. 
	Seim ( (reproductive Biology (2013) volume 11:70) teaches, “To determine if human prostate cancer tissues and cell lines express the enzyme which acylates ghrelin, GOAT (MBOAT4), we performed quantitative real-time RT-PCR. GOAT was expressed in most normal and prostate cancer tissues, but was not expressed at higher levels in prostate cancer tissue compared to normal prostate tissue specimens, regardless of cancer stage (Figure 1), or grade (data not shown). Our findings that GOAT was not overexpressed in prostate cancer specimens compared to benign prostatic tissue contrasts recent findings in breast cancer, where it has been reported that GOAT mRNA was overexpressed in 40 high grade tumors (G3) compared to four normal breast samples.”  Siem teaches, “We found that GOAT mRNA and protein is expressed at similar levels in the normal prostate and prostate cancer tissues (independent of their disease stage or grade).”
	Hormaechea-Aguilla ( Cancer Letters (2016) volume 383, pages 125-134, epub  Sept 28, 2016) teaches, “Urine GOAT levels were also significantly elevated in the same cohort of PCa-patients vs. control-patients (Fig. 4A; Table 2). Actually, ROC-curve analysis showed that urine GOAT levels could discriminate between PCa vs. control-patients (Fig. 4B; p < 0.001, AUC ¼ 0,716; a cut-off value of 1.061 ng/ml presented a sensitivity of 75% and specificity of 61%).”
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in 
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
 Lim (Endocrine Journal (2011) volume 58, pages 707-710) teaches GOAT is differential expressed in different tissues (Figure 1).
Muller ( Journal of Psychiatric Research (2011) volume 45, ages 706-711) teaches, “In rodents, plasma levels of ghrelin are increased in response to fasting and decrease upon re-feeding (Tschöp et al., 2000; Asakawa et al., 2001; Kirchner et al., 2009). Accordingly, plasma levels of total and acyl-ghrelin are elevated in patients with AN (Otto et al., 2001; Nakahara et al., 2008; Germain et al., 2007, 2009; Prince et al., 2009; Monteleone et al., 2008; Tolle et al., 2003) and decline to normal values upon weight restoration (Otto et al., 2001, 2005; Troisi et al., 2005). Interestingly, several small studies reported higher plasma levels of acyl-ghrelin in patients with AN when compared to BMI-match.”
Goebel-Stengel (Peptides (2013) volume 13, pages 13-19) teaches., “Univariate regression analysis showed a significant positive correlation of plasma GOAT protein concentration with body weight(r = 0.70, p < 0.001; Fig. 3F). Also, body mass index differed significantly in all groups (p < 0.01, Fig. 4A) and plasma GOAT concentrations showed a positive correlation with BMI (r = 0.71, p < 0.001; Fig. 4B).”
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between increased GOAT protein expression in any sample relative to any sample from any “healthy” human subject.   Experimentation would be replete with unpredictable trial and error analysis because the specification teaches GOAT protein is detected in plasma, but teaches increased expression of GOAT protein in plasma , relative to “healthy” controls. The art of Seim demonstrates that GOAT is not differentially expressed in prostate cancer biopsies.  Further the art teaches GOAT is expression is regulated by body mass index (BMI) and anorexia nervosa.  Thus one of skill in the art would have to recruit  patients of the recited diseases and disease-free controls and determine the association of the overexpression of GOAT in any sample of any human relative to any sample from any “healthy” human control..  
	Further one of skill in the art would have to determine if overexpression by two fold in any sample from any subject is predictive of prostate cancer.  This would be unpredictable as the art demonstrates that GOAT is differentially expressed in different tissues.  
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation as applicants specification teaches GOAT was not detectable in urine, while  Hormaechea-Aguilla teaches GOAT is detectable in urine.  Further the art of Lim teaches GOAT expression varies across 
	Further it would be unpredictable to use any “healthy” control sample as the art demonstrates that GOAT increases with BMI and anorexia nervosa.  Thus using a control subject with a high BMI may result in no two fold changes, while control subjects with a low BMI may result in all or more subjects being identified as having prostate cancer.
Further it would be unpredictable to use GOAT protein levels in prostate tissue as Seim teaches, “We found that GOAT mRNA and protein is expressed at similar levels in the normal prostate and prostate cancer tissues (independent of their disease stage or grade).” (discussion).
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Response to Arguments
	The response traverses the rejection asserting the amendment to limit the subjects to humans has overcome the rejection.  This argument has been thoroughly reviewed but is not considered persuasive as it does not address the issue with respect to any sample or the breadth of any healthy subject.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 26-27, 30-33 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step without significantly more as the claim provides no active steps which incorporate the judicial exception if there is less than a 2 fold increase in GOAT protein. The claim(s) recite(s) the abstract idea or mental step of comparing.  This judicial exception is not integrated into a practical application because there are no steps integrating the judicial exception or steps which are significantly more than routine and conventional data gathering in the absences of a 2 fold increase, further the claims do not require a specific treatment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no steps integrate the judicial exception or provide steps which are significantly more in the absence of a two fold increase, further the claims do not require a specific treatment.
Claim analysis
The instant claim 26 is directed towards an in vitro method for obtaining, from a biological sample, ghrelin-O-acyltransferase (GOAT) gene expression data indicative of prostate cancer, comprising: a. detecting in vitro a first level of a GOAT gene expression product in a first biological sample isolated from a subject having or suspected of having prostate cancer to obtain first GOAT gene expression data; and b. detecting in vitro a second level of the GOAT gene expression product in a second biological sample that is a control sample isolated from a healthy subject to obtain second GOAT gene expression data; wherein detection of the first level that is more than 2-fold greater than 
  The correlation in the wherein clause in a natural correlation or phenomena.  The comparing step is a mental step or abstract idea.   In the absence of a 2 fold increase no treatment is required.
The detecting a level of GOAT is considered to be an active step requiring the analysis of a sample.
 Dependent claims set forth further limitations with respect to the source of the sample..
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 26, the claim recites, “wherein detection of the first level that is more than 2-fold greater than the second level comprises obtaining GOAT gene expression data indicating that the sample was obtained from a subject having prostate cancer”  This is an abstract idea or mental step.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim provides 
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, as the claims require no treatment if there is less than a two fold increase in GOAT protein.
With regards to claim 2 the claim requires a single active step of detecting the levels of GOAT.  The specification teaches:
In another preferred embodiment, detection of the product of expression of the genes is performed by determining the level of protein derived from the transcription and translation of said genes, where the level of the peptide products of GOAT can be analyzed, by way of illustration and without limiting the scope of the invention, by means of incubation with a specific antibody in an immunoassay. As it is used herein, the term "immunoassay" refers to any analytical technique which is based on the conjugation reaction of an antibody with the obtained sample. Examples of immunoassays known in the state of the art are, for example, but without limitation, immunoblot,  enzyme-linked  immunosorbent assay (ELISA), radioimmunoassay (RIA), immunohistochemistry, or 
protein microarrays. (page 5-6
Thus the claim does not provide additional steps which are significantly more.
The art of Hormaechea-Aguilla ( Cancer Letters (2016) volume 383, pages 125-134), Seim (Reproductive Biology and Endocrinology (2013) volume 11:70, pages 1-9) and Goebel-Stengel (Peptides) (2013) volume 43, pages 13-19).
Response to Arguments
The response traverses the rejection in view of the amendment to require treatment when there is greater than two fold increase in the GOAT protein.  This argument has been thoroughly reviewed but is not considered persuasive as no treatment is required in the absence of a two fold increase in the GOAT protein. Further the claims do not require a specific treatment

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hormaechea-Aguilla ( Cancer Letters (2016) volume 383, pages 125-134, epub  Sept 28, 2016) and Denmead (Nature Reviews cancer (20052) volume 2, pages 389-396).
With regards to claim 26, 30-33, Hormaechea-Aguilla teaches, “Plasmatic GOAT levels were elevated in PCa patients compared with controls (Fig. 3A).”(page 125, 2nd column, bottom). Hormaechea-Aguilla teaches, “Furthermore, when plasma GOAT levels were corrected by age, higher GOAT levels were clearly evident in PCa vs. control-patients (p ¼ 0.002). Moreover, ROC-analysis showed the diagnostic potential for GOAT at the plasma level (p < 0.0001; AUC ¼ 0.752; Fig. 3B), wherein a value of 1.22 ng/ml of GOAT plasma levels could discriminate between PCa vs. control-patients 
	Thus Hormaechea-Aguilla teaches detection GOAT in samples from subjects having prostate cancer relative to controls which do not have prostate cancer and in figure 3 teaches that a 2 fold increase was observed in GOAT plasma levels subjects with prostate cancer relative to controls.
	Hormaechea-Aguilla does not specifically teach treating prostate cancer.
	However, Denmead provides a review of the history of prostate cancer treatment.  Denmead teaches androgen ablation therapy (390-393), prostatectomy (page 393-394), radiation therapy (394), cytotoxic chemotherapy (394-395).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to treat subjects with prostate cancer and elevated GOAT in plasma or blood by the means of Denmead.  The artisan would be motivated to prolong the lives of the prostate cancer patients by treating the cancer.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect a known protein in subjects with prostate cancer and treating.
	With regards to claims 30-32 
Response to Arguments
	The response traverses the previous 102 rejection asserting is not prior art in view of the translation of the priority document.  This argument has been thoroughly reviewed but is not considered persuasive as by 37 CFR 1.55 (g) (4)  requires “ If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is 
Thus the rejection is maintained.

Summary
	No claims are allowed.
	Gahete (Journal of Endocrinology (2014) volume 220, pages R1-R24) published online Dec 2031) maybe of interest in this case.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634